Case 1:15-cv-06977-NGG-RER Document 44 Filed 10/09/19 Page 1 of 2 PageID #: 446

    OIF

 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK
                                                         -X
   TAMARA NIKOLAEVA,


                              Plaintiff,
                                                                                  ORDER

                -against-                                               15-CV-6977(NGG)(RER)

  HOME ATTENDANT SERVICES OF HYDE
  PARK,

                              Defendant.
                                                        -X
 NICHOLAS G. GARAUFIS, United States District Judge.
        Plaintiff Tamara Nikolaeva brings this action under the Fair Labor Standards Act,29
U.S.C. § 203, et seq., against Defendant Home Attendant Services ofHyde Park. (Compl.(Dkt.
1).) After reaching an amicable settlement agreement, the parties submitted the agreement for
court review and approval. (Mot. for Settlement Approval(Dkt. 43).)

        On August 23, 2019,the undersigned referred review and approval ofthe settlement to
Magistrate Judge Ramon E. Reyes for a Report and Recommendation("R&R"). (Aug. 23, 2019
Order.) Judge Reyes issued an R&R concluding, pursuant to Cheeks v. Freeport Pancake House.
Inm, 796 F.3d 199,206(2d Cir. 2015), that the settlement is fair and reasonable. (Sept. 9,2019
R&R.) Judge Reyes recommended the court grant the parties' motion for settlement approval.
(M.)

       No party has objected to Judge Reyes's R&R,and the time in which to do so has passed.
See Fed. R. of Civ. P. 72(b)(2). (See also Sept. 9, 2019 R&R.) Therefore, the court reviews the

R&R for clear error. See, e.g.. Chariot v. Ecolab. Inc.. 97 F. Supp. 3d 40, 46-47(E.D.N.Y.
2015); La Torres v. Walker. 216 F. Supp. 2d 157, 159(S.D.N.Y. 2000).
Case 1:15-cv-06977-NGG-RER Document 44 Filed 10/09/19 Page 2 of 2 PageID #: 447




       Having found no clear error, the court ADOPTS IN FULL the R&R. Plaintiffs'(Dkt. 43)
 motion for approval of settlement is GRANTED. The parties are DIRECTED to file a
stipulation of discontinuance.



       SO ORDERED.



Dated: Brooklyn, New York
                                                     S/ Nicholas
                                                           Ijsi. G. Garaufis
                                                              NljCHOLAS G. GARAUFlj
       October^ ,2019                                         United States District Judge
